EXHIBIT 10.1

EMPLOYMENT AGREEMENT


          THIS IS AN AGREEMENT dated March 23rd, 2001, between CHOICEONE
FINANCIAL SERVICES, INC., a Michigan Corporation, CHOICEONE BANK, a Michigan
Banking Corporation (collectively the "Company"), and JAMES BOSSERD, an
individual residing at Lowell, Michigan ("Employee").


                    THE PARTIES AGREE AS FOLLOWS:

          1.          Employment. Employee agrees to serve as President, Chief
Executive Officer, and a member of the Board of Directors of ChoiceOne Bank and
ChoiceOne Financial Services, Inc. Employee will have primary responsibility for
the operation of the Company. Employee shall devote his full time, best efforts
and skill to the affairs of the Company. Employee will have no outside
interests, business or otherwise, which interfere or conflict with his duties
under this Agreement. The Board of Directors of the Company may extend or
curtail the precise duties of Employee from time-to-time.

          2.          Term. The employment under this Agreement shall commence
on the date of the Agreement and continue until terminated by either party, with
or without cause, on no less than fourteen (14) days notice (or, in the case of
termination by the Company, fourteen (14) days pay in lieu of notice).

          3.          Compensation. During the employment under this Agreement,
the Company shall compensate Employee as follows:

>           (a)          Base Salary. The Company shall pay Employee a salary at
> a rate of One Hundred Thirty Thousand Dollars ($130,000.00) per year, less
> taxes and withholdings, payable in installments, in accordance with the
> customary practice of ChoiceOne Bank. The Company may review and adjust such
> salary from time-to-time as the Board of Directors of the Company may
> determine, in its sole discretion. In addition, Employee will be paid the
> regular Director's Fee for attending Board meetings, as applicable.

>           (b)          Bonus. The Company may pay Employee a bonus as the
> Board of Directors of the Company determines from time-to-time, in its sole
> discretion. Employee also may be eligible to participate in a bonus plan(s)
> established by the Company from time-to-time. The total amount of combined
> bonus (discretionary bonuses plus any bonus from a plan) which Employee may
> receive with respect to any particular calendar year may not exceed 25% of his
> base salary.







--------------------------------------------------------------------------------


>           (c)          Signing Bonus. The Company will pay Employee a signing
> bonus of Ten Thousand Dollars ($10,000), less taxes and withholdings.

>                     (d)          Compensation Based on Stock of Huntington
> Bankshares Incorporated. By accepting this employment, Employee will be
> forfeiting certain stock options he holds with his current employer,
> Huntington Bank. Accordingly, the Company agrees to purchase 10,000 shares of
> Huntington Bankshares Incorporated common stock. Employee may direct the
> Company to sell such stock at any time during the next three years (a
> direction to sell must be of all of the stock, unless otherwise agreed to by
> the Company). The Company will pay to Employee as a bonus 75% of the profits,
> if any, on the sale of such stock, after all costs associated with the
> purchase and sale of such stock. If Employee does not direct the Company to
> sell the stock at any time within the three-year period, the Company may
> dispose of the stock in its discretion without any payment to Employee.

>           (e)          Termination Following Change in Control. In the event
> Employee is terminated without cause within one (1) year following a change in
> control of ChoiceOne Financial Services, Inc., Employee shall be paid a lump
> sum severance amount equal to one (1) year's base salary, less taxes and
> withholdings. For purposes of this subparagraph, "cause" means: (1) willful
> disobedience of reasonable directives of the Board of Directors, (2)
> conviction of a crime involving moral turpitude, (3) actions in competition
> with the Company or in aid of a competitor, (4) gross misconduct or gross
> neglect of duties, or (5) any other act by Employee that is inimical to and
> detrimentally affects the best interests of the Company.

>           For purposes of this subparagraph, "change of control" means an
> occurrence of a nature that would be required to be reported in response to
> Item 6(e) of Schedule 14A of Regulation 14A issued under the Securities
> Exchange Act of 1934 (the "Act"). Without limiting the inclusiveness of the
> definition in the preceding sentence, a Change in Control shall be deemed to
> have occurred as of the first day that any one or more of the following
> conditions is satisfied: (a) any Person is or becomes the beneficial owner (as
> defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
> the Company representing 25% or more of the combined voting power of the
> Company's then outstanding securities; (b) the failure at any time of the
> Continuing Directors to constitute at least a majority of the Board; or (c)
> any of the following occur: (i) any merger or consolidation other than a
> merger or consolidation in which the voting securities of the Company
> immediately prior to the merger or consolidation continue to represent (either
> by remaining outstanding or being converted into securities of the surviving
> entity) 60% or more of the combined voting power of the Company or surviving
> entity immediately after the merger or consolidation with another entity; (ii)
> any sale, exchange, lease, mortgage, pledge, transfer or other disposition (in
> a single transaction or a series of related transactions) of assets or earning
> power aggregating more than 50% of the assets or earning power of the Company
> on a consolidated basis; (iii) any complete liquidation or dissolution of the
> Company; (iv) any reorganization, reverse stock split or recapitalization of
> the Company which would result in a Change in Control as otherwise defined in
> this Agreement; or (v) any




2

--------------------------------------------------------------------------------


> transaction or series of related transactions having, directly or indirectly,
> the same effect as any of the foregoing. Continuing Directors means the
> individuals constituting the Board as of the date this Agreement was executed
> and any subsequent directors, if appointed or nominated by at least a majority
> of the Continuing Directors in office at the time of the nomination or
> appointment, but specifically excluding any individual whose initial
> assumption of office occurs as a result of either an actual or threatened
> solicitation in opposition to any Continuing Director subject to Rule
> 14a-12(c) of Regulation 14A issued under the Act) or other actual or
> threatened solicitation of proxies or consents by or on behalf of a Person
> other than the Board. "Person" has the same meaning as set forth in Sections
> 13(d) and 14(d)(2) of the Act.

          4.          Fringe Benefits. During the employment under this
Agreement, the Company shall provide Employee the following fringe benefits:

>           (a)          Vacation. The Company shall provide Employee four (4)
> weeks paid vacation. Other than the length of vacation and personal time
> awarded, ChoiceOne Bank's Vacation/Personal Days Policy will apply to
> Employee.

>           (b)          Health Coverage and Other Employee Benefits. The
> Company shall provide Employee with the same health coverage and other
> employee benefits (including 401(k) profit sharing) provided to other
> employees, under the same eligibility and participation guidelines.

>           (c)          Automobile. The Company shall provide Employee an
> automobile allowance of Five Hundred Dollars ($500.00) per month.

>           (d)          Relocation. Employee agrees that he will relocate his
> personal residence to within the boundaries of the Sparta, Michigan, School
> District within one hundred twenty (120) days after his daughter graduates
> from high school. The Company agrees that it will reimburse Employee for
> reasonable and necessary relocation expenses. In addition, the Company agrees
> it will reimburse Employee 50% of the actual real estate brokerage commission
> paid by Employee with respect to the sale of his current residence.

The terms, conditions and eligibility requirements of any insurance or other
fringe benefits shall be governed by the provisions of that policy, plan or
program.

          5.          Expenses. The Company agrees to reimburse Employee for
reasonable and necessary travel and entertainment expenses, and any other
reasonable expenses incurred by Employee in rendering services on behalf of or
for the benefit of the Company. Employee agrees to submit to the Company
appropriate documentation for the expenses.

          6.          Loyalty and Confidentiality. Employee shall be loyal to
the Company and shall forever hold in strictest confidence and shall not use or
disclose any information, process, formula, development or experimental work,
trade secret, customer records, financial records, customer information, or
other secret



3

--------------------------------------------------------------------------------


or confidential matter relating to the products, services, sales or business of
the Company except as such disclosure or use may be required in connection with
Employee's work for the Company.



          7.          Employee Solicitation. During the term of this Agreement
and for a period of one (1) year thereafter, Employee shall not solicit or
approach any employee of the Company for the purpose of inducing such employee
to terminate employment with the Company.

          8.          Return of Materials. Upon termination of employment,
Employee shall deliver to the Company any and all materials relating to the
Company's business including, without limitation, all customer records, keys,
tools, business notes, credit cards, memoranda, specifications, financial
records, customer information, devices, computers, computer data, and documents.
Employee shall not retain any photocopies or other facsimiles of such materials.

          9.          Covenant Not to Compete. Employee agrees that the services
he provides the Company are unique, special, and extraordinary with respect to
the Company's business and that loss of those services to the Company would
cause irreparable harm. Employee agrees, during the employment under this
Agreement and for a period of one (1) year following termination of Employee's
employment with the Company, that he will not directly or indirectly engage in
any business of the same or similar nature to that carried on by the Company at
any time during Employee's employment by the Company (or any business which the
Company plans to enter), whether such engagement is as an officer, director,
proprietor, employee, partner, investor, consultant, adviser, agent, sales
representative, or other participant, within a 10-mile radius of any of the
Company's offices (excluding the City of Grand Rapids and that area of Kent
County south of 4-Mile Road). This paragraph shall not, however, prohibit
Employee from owning stock in any publicly traded corporation so long as such
ownership does not exceed five percent (5%) of the total value of the
outstanding stock of such corporation.

                    To the extent the covenant not to compete set forth in this
Agreement may be deemed unenforceable by a court of competent jurisdiction, the
restrictions shall be modified in their application to a scope, geographical
area, and duration that the court deems reasonable and enforceable.

          10.           Representations by Employee. Employee represents that he
is not a party to any agreement or obligation which prohibits him from accepting
work with the Company including, but not limited to, a non-competition
agreement. Employee further represents that he will not bring with him or use in
his employment with the Company any confidential or proprietary information of
any other person or organization. In the event Employee breaches this provision,
he agrees to defend and hold the Company harmless from all such claims and
related costs, damages, and attorney fees.

          11.          Affiliates. The obligations of Employee under Sections 6
(Loyalty and Confidentiality), 7 (Employee Solicitation), 8 (Return of
Materials), and 9 (Covenant Not to Compete), and the scope of such sections,
shall extend to all entities owning, owned by, or under common ownership with
the Company.

          12.          Remedies/Arbitration. Any controversy or claim arising
out of, or relating to this Agreement, or the breach thereof, shall be settled
by arbitration before a single arbitrator in a hearing to be held in Kent
County, Michigan, in accordance with the then existing rules of the American
Arbitration



4

--------------------------------------------------------------------------------


Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. Nothing in this paragraph shall limit the right of
the Company to seek injunctive relief in the event Employee shall breach the
provisions of this Agreement pertaining to Loyalty and Confidentiality, Return
of Materials or the Covenant not to Compete.



          13.          Binding Effect; Assignment. This Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
Company. Neither this Agreement nor any interest in payments due under this
Agreement may be assigned by Employee.

          14.          General. This Agreement contains the entire understanding
of the parties relating to the subject matter of this Agreement and supersedes
any prior written or oral agreements. Employee understands and agrees that no
officer or agent of the Company has any authority to make any amendment to this
Agreement, or to agree to any additional or different term or condition of
employment except by agreement in writing, signed by Employee and an officer of
the Company, with written approval of the Board of Directors. The invalidity of
any provision or term of this Agreement shall not affect the validity of any
other provision or term. This Agreement shall be governed by and construed in
accordance with the laws of Michigan, without regard to conflict of laws
principles.

                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the day and year first above written.



By:

/s/ Jon E. Pike

--------------------------------------------------------------------------------

 

By:

/s/ Jon E. Pike

--------------------------------------------------------------------------------

 

Jon E. Pike
Its Chairman

 

 

Jon E. Pike
Its Chairman

CHOICEONE FINANCIAL SERVICES, INC.

 

CHOICEONE BANK

 

"Company"

 

 

"Company"

 

 

 

 

 

 

 

 

/s/ James Bosserd

--------------------------------------------------------------------------------

 

 

 

James Bosserd

 

 

 

 

"Employee"

 

 

 













5